64 F.3d 655
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glen A. BRYANT, Plaintiff-Appellant,v.Ernest E. COPENHAVER, Jr.;  Farmers Home Administration,Defendants-Appellees.
No. 95-1670.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1995.Decided Aug. 15, 1995.

Glen A. Bryant, Appellant Pro Se.  John Francis Corcoran, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, VA, for Appellees.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his suit that alleged improper behavior by a federal employee in refusing to process a loan application.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Bryant v. Copenhaver, No. CA-94-87-A (W.D.Va. Jan. 12, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Because the action was instituted in federal court, the district court properly substituted the United States as a Defendant under 28 U.S.C.A. Sec. 2679(d)(1) (West 1994)